UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7317


RICKY LAMAR TURNER,

                Petitioner - Appellant,

          v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:13-cv-00998-TSE-JFA)


Submitted:   January 21, 2015             Decided:   January 29, 2015


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Lamar Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ricky    Lamar    Turner   seeks   to   appeal      the   district

court’s order dismissing his 28 U.S.C. § 2254 (2012) petition as

barred by the statute of limitations.         We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on December 6, 2013.        Turner filed an “Out of Time Petition for

Appeal,” at the earliest, on August 26, 2014. *                 Although the

district court granted a reopening of the appeal period under

Rule   4(a)(6)(B)   and   construed   the   “Out   of   Time   Petition   for

Appeal” as a timely notice of appeal, we find that Turner is not

entitled to that relief.         The plain language of Rule 4(a)(6)


       *
       Turner dated this document August 26, 2014.    We presume
that this is the earliest date it could have been delivered to
prison officials for mailing to the court.      Fed. R. App. P.
4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).



                                      2
requires a motion to reopen be filed “within 180 days after the

judgment or order is entered or within 14 days after the moving

party receives notice of the entry, whichever is earlier.”                       Fed.

R. App. P. 4(a)(6)(B) (emphasis added).                  Because Turner’s “Out

of Time Petition for Appeal” was filed more than 180 days after

the   entry     of   the   district   court’s     order,      the   district    court

lacked authority to reopen the appeal period.                       See Hensley v.

Chesapeake & Ohio Ry. Co., 651 F.2d 226, 228 (4th Cir. 1981)

(noting expiration of time limits in Rule 4 deprives the court

of jurisdiction).

              Accordingly, we deny Turner’s motions for appointment

of    counsel    and    dismiss   the    appeal    as    untimely      filed.      We

dispense      with     oral   argument    because       the    facts    and     legal

contentions      are   adequately     presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                         DISMISSED




                                         3